 In the Matter Of MCMtRRAY PRINTERS, DIVISION OF TRIANGLE PUBLI-CATIONS, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OFBOOKBINDERS,MIAMI LOCAL 11, A. F. OF L., PETITIONERCase No. 10-R-18415.-Decided October 4, 1946Mr. R. A. Swanson,of Miami, Fla., for the Employer.Mr. Charles G. TV. Kern,of Miami, Fla., for the Petitioner.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldatMiami, Florida, on August 6, 1946, before M. A. Prowell,hearingofficer.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDTNGS OF FACT1.TITE BUSINESSOF THE EMPLOYERMcMurray Printers has its principal plant in Miami, Florida, whereit is engaged in the business of job printing. It is a division ofTriangle Publications, Inc., a Delaware corporation, which operatesplants in various States of the United States; the parent companypublishes periodicals devoted exclusively to racing news for distribu-tion throughout the country.The principal materials used by theEmployer at its Miami plant are paper, ink, and miscellaneous sup-plies.During the 12-month period ending June 30, 1946, the Em-ployer's purchases of materials and supplies aggregated approximately$35,000 in value, of which materials amounting to approximately$30,500 in value were shipped and transported to it from States otherthan the State of Florida.During the same period, the printed matterproduced by the Employer was in excess of $90,000 in value. FromJanuary 1, 1946, to June 30, 1946, the Employer printed bookletsamounting to approximately $1,500 in value, which were distributedby the parent company to its various plants for use in conjunctionwith its racing news publications.During the same period, it printedlabels for delivery to fruit and beverage concerns within the State ofFlorida, amounting to approximately $5,100 in value, for use onpackaged fruit and beverage products, of which products in excessof 75 percent was shipped to points outside the State of Florida. The71 N. L. R. B, No. 27.258 TRIANGLE PUBLICATIONS, INC.259Employer also printed a substantial amount of advertising materialfor airlines, hotels, and a tourist agency, for use by the tourist trade.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNrrWe find, in substantial accord with the agreement of the parties, thatall employees of the Employer's bindery department at its Miami,Florida, plant, including foremen, but excluding porters, janitors, andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with McMurray Printers, Divisionof Triangle Publications, Inc., Miami, Florida, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Brother-hood of Bookbinders, Miami Local 11, A. F. of L., for the purposes ofcollective bargaining.